Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of September 10,
2019, by and among AquaMed Technologies, Inc., a Delaware corporation (the
“Company”), and each of the purchasers identified on the signature pages hereto
and such purchasers’ respective successors and assigns (individually, a
“Purchaser” and collectively, the “Purchasers”).

 

The parties hereto agree as follows:

 

Article I.
Purchase and Sale of COMMON Stock

 

Section 1.01      Purchase and Sale of Stock. Upon the following terms and
subject to the conditions set forth herein, the Company shall issue and sell to
each Purchaser, and each Purchaser shall purchase from the Company, that number
of shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), as is set forth on each such Purchaser’s signature page hereto
(collectively, the “Shares”), at a price per share equal to $0.053525 (the “Per
Share Purchase Price,” and such amounts in the aggregate, the “Purchase Price”).
In the event that this Agreement is amended between Initial Closing Date (as
defined below) and a Subsequent Closing Date (as defined below) to reduce the
Per Share Purchase Price, then the Purchasers in the Initial Closing Date shall
be entitled to receive from the Company additional shares of Common Stock, for
no additional consideration, in an amount sufficient that the pro rata portion
of the Purchase Price paid by such Purchaser hereunder for the Shares then held,
when divided by the total number of Shares then held by such Purchaser plus such
additional shares of Common Stock issued will equal the reduced Purchase Price.
The Company and the Purchasers are executing and delivering this Agreement in
accordance with and in reliance upon the exemption from securities registration
afforded by Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

Section 1.02            Closing.

 

(a)                On the initial closing date (the “Initial Closing Date”),
upon the terms and subject to the conditions set forth herein, substantially
concurrent with the execution and delivery of this Agreement by the parties
hereto, the Company agrees to sell at the initial closing (the “Initial
Closing”), and the Purchasers, severally and not jointly, agree to purchase at
the Initial Closing, an aggregate of up to $175,000 of Common Stock. Thereafter,
on a subsequent closing date (the “Subsequent Closing Date”, and the Initial
Closing Date and any Subsequent Closing Date, each a “Closing Date”), upon the
terms and subject to the conditions set forth herein, substantially concurrent
with the execution and delivery of this Agreement by the Purchasers purchasing
shares of Common Stock on such Subsequent Closing Date, the Company agrees to
sell, and the Purchasers purchasing shares of Common Stock at such subsequent
closing, severally and not jointly, agree to purchase, an aggregate of up to
$575,000 of Common Stock. Each Purchaser purchasing shares of Common Stock on a
Closing Date shall deliver to the Company such Purchaser’s Purchase Price by
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions, and the Company shall irrevocably instruct the
Company’s transfer agent to deliver to each Purchaser a stock certificate
representing such Purchaser’s respective shares of Common Stock. Notwithstanding
anything herein to the contrary, each Closing Date shall occur on or before
September 15, 2019; provided, however, that such date may be extended by the
Company, without notice, for up to 30-days (the “Termination Date”).

 



 

 

 

(b)                If a Closing is not held on or before the Termination Date,
the Company shall cause all subscription documents and funds to be returned,
without interest or deduction, to each prospective Purchaser. The Company shall
also cause any subscription documents or funds received following the final
Closing to be returned, without interest or deduction, to each applicable
prospective Purchaser. Notwithstanding the foregoing, the Company in its sole
discretion may elect not to sell to any Person any or all of the shares of
Common Stock requested to be purchased hereunder, provided that the Company
causes all corresponding subscription documents and funds received from such
person to be promptly returned.

 

Article II.
Representations and Warranties

 

Section 2.01            Representations and Warranties of the Company. The
Company hereby represents and warrants to the Purchasers, as of the date hereof,
as follows:

 

(a)                Organization, Good Standing and Qualification. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has full corporate power and authority to own
and use its properties and its assets and conduct its business as currently
conducted. The Company has no subsidiary. The Company is not in violation of any
of the provisions of its organizational or charter documents, including, but not
limited to the Charter Documents (as defined below). The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not result in a
direct and/or indirect (i) material adverse effect on the legality, validity or
enforceability of any of the Shares and/or this Agreement, (ii) material adverse
effect on the results of operations, assets, business, condition (financial and
other) or prospects of the Company, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Transaction Documents (as defined below) (any of
(i), (ii) or (iii), a “Material Adverse Effect”).

 

(b)                Capitalization and Voting Rights. The authorized, issued and
outstanding capital stock of the Company is as set forth in the SEC Reports (as
defined below) and all issued and outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable. There are no
outstanding securities of the Company which contain any preemptive, redemption
or similar provisions, nor is any holder of securities of the Company entitled
to preemptive or similar rights arising out of any agreement or understanding
with the Company by virtue of any of the Transaction Documents, and there are no
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to redeem a security of the Company. The Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. Except grants made pursuant to the AquaMed
Technologies, Inc. 2019 Long-Term Incentive Plan, there are no outstanding
options, warrants, agreements, convertible securities, preemptive rights or
other rights to subscribe for or to purchase or acquire, any shares of capital
stock of the Company or contracts, commitments, understandings, or arrangements
by which the Company is or may become bound to issue any shares of capital stock
of the Company, or securities or rights convertible or exchangeable into shares
of capital stock of the Company. Except as otherwise required by law, there are
no restrictions upon the voting or transfer of any of the shares of capital
stock of the Company pursuant to the Company’s Charter Documents or other
governing documents or any agreement or other instruments to which the Company
is a party or by which the Company is bound. All of such outstanding capital
stock has been issued in compliance in all material respects with applicable
federal and state securities laws. The issuance and sale of the Shares and, upon
issuance, the Shares, as contemplated hereby will not obligate the Company to
issue shares of Common Stock or other securities to any other person (other than
the Purchasers) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security. The Company
does not have outstanding shareholder purchase rights or “poison pill” or any
similar arrangement in effect giving any person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 



 

- 2 - 

 

 

 

(c)                Authorization; Enforceability. The Company has the requisite
corporate right, power and authority to enter into, execute and deliver this
Agreement and each other agreement, document, instrument and certificate to be
executed by the Company in connection with the consummation of the transactions
contemplated hereby (collectively referred to as the “Transaction Documents”),
and to perform fully its obligations hereunder and thereunder. All necessary
corporate action on the part of the Company, its directors and shareholders
necessary for the (a) authorization execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company; and (b)
authorization, sale, issuance and delivery of the Shares contemplated hereby and
the performance of the Company’s obligations under this Agreement and the other
Transaction Documents has been taken. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company and each
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Shares are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all mortgages, pledges, liens, claims, charges,
encumbrances or other restrictions (collectively, “Encumbrances”) imposed by the
Company other than restrictions on transfer pursuant to applicable law or
otherwise provided for in the Transaction Documents.

 

(d)                No Conflict; Governmental Consents.

 

(i)                 The execution and delivery by the Company of this Agreement
and the other Transaction Documents, the issuance and sale of the Shares and the
consummation of the other transactions contemplated hereby or thereby do not and
will not (i) result in the violation of any law, statute, rule, regulation,
order, writ, injunction, judgment or decree of any court or governmental
authority to or by which the Company is bound including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect, (ii) conflict
with or violate any provision of the Company’s Amended and Restated Certificate
of Incorporation (the “Articles”) or the Amended and Restated Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, or
(iii) conflict with, or result in a breach or violation of, any of the terms or
provisions of, or constitute (with or without due notice or lapse of time or
both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
is a party or by which any of them is bound or to which any of their respective
properties or assets is subject, nor result in the creation or imposition of any
Encumbrances upon any of the properties or assets of the Company, except in the
case of each of clauses (i) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.

 

(ii)               No vote, approval or consent of any holder of capital stock
of the Company or any other third parties is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Shares, except as has
been previously obtained.

 



 

- 3 - 

 

 

 

(iii)             No consent, approval, authorization or other order of any
governmental authority or any other person is required to be obtained by the
Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Shares, except such
post-sale filings as may be required to be made with the Commission, FINRA and
with any state or foreign blue sky or securities regulatory authority, all of
which shall be made when required.

 

(e)                Shell Company Status; SEC Reports; Financial Statements. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. Except for the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended June 30, 2019, the Company has filed all reports required to be
filed by it under the Securities Act and Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the twenty-four (24) months preceding the date hereof (or such
shorter period as the Company was required by law to file such reports) (the
foregoing materials, together with the Company’s Registration Statement on Form
S-1 (File No. 333-229173), originally filed with the Commission on January 9,
2019, as amended, being collectively referred to herein as the "SEC Reports") on
a timely basis or has timely filed a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the
footnotes thereto, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(f)                 Reserved.

 

(g)                Litigation. The Company knows of no pending or threatened
legal or governmental proceedings against the Company which could reasonably be
expected to have a Material Adverse Effect and thereunder. The Company is not a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
reasonably be expected to have a Material Adverse Effect. There is no action,
suit, proceeding or investigation by the Company currently pending in any court
or before any arbitrator or that the Company intends to initiate. Neither the
Company, nor any director or officer thereof, is subject of any action involving
(i) a claim of violation of or liability under federal or state securities laws
or (ii) a claim of breach of fiduciary duty. To the Company’s knowledge, there
is no pending or contemplated investigation by the Commission involving the
Company or any current or former director or officer of the Company. For
purposes of this Agreement, the term “knowledge” when used with respect to the
Company will mean the present, conscious awareness of a particular fact or
matter by the Company’s chief executive officer or interim chief financial
officer.

 

(h)                Compliance. The Company: (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company), or
has not received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is not or has not been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 



 

- 4 - 

 

 

 

(i)                 Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and the
Company has not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(j)                 Brokers. Except for Alere Financial Partners, A Division of
Cova Capital Partners, LLC, the Company nor any of the Company's officers,
directors, employees or shareholders has employed or engaged any broker or
finder in connection with the transactions contemplated by this Agreement and no
fee or other compensation is or will be due and owing to any broker, finder,
underwriter, placement agent or similar person in connection with the
transactions contemplated by this Agreement. The Company is not party to any
agreement, arrangement or understanding whereby any person has an exclusive
right to raise funds and/or place or purchase any debt or equity securities for
or on behalf of the Company.

 

(k)                No General Solicitation. None of the Company, any of their
affiliates, and any person acting on the Company’s behalf and its direction, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Shares.

 

(l)                 Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 2.02, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchaser as contemplated hereby.

 

(y)        Bad Actor. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person listed in
the first paragraph of Rule 506(d)(1) with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the Securities Act, except for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable.

 

Section 2.02            Representations and Warranties of the Purchasers. Each
of the Purchasers hereby makes the following representations and warranties to
the Company with respect solely to itself and not with respect to any other
Purchaser:

 

(a)                Organization and Standing of the Purchasers. If the Purchaser
is an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.

 

(b)                Authorization and Power. Each Purchaser has the requisite
power and authority to enter into and perform this Agreement and to purchase the
Shares being sold to such Purchaser hereunder. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 



 

- 5 - 

 

 

 

(c)                Purchase For Own Account. Each Purchaser is acquiring the
Shares solely for its own account and not with a view to or for sale in
connection with distribution. Each Purchaser does not have a present intention
to sell the Shares, nor a present arrangement (whether or not legally binding)
or intention to effect any distribution of the Shares to or through any person
or entity. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Shares and that it has been given
full access to such records of the Company and to the officers of the Company
and received such information as it has deemed necessary or appropriate to
conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Company.

 

(d)               Status of Purchasers. Such Purchaser is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act. Such
Purchaser is not required to be registered as a broker-dealer under Section 15
of the Exchange Act and such Purchaser is not a broker-dealer.

 

(e)                Opportunities for Additional Information. Each Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company, and to the extent deemed necessary in light of such Purchaser’s
personal knowledge of the Company’s affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser, and
such Purchaser desires to invest in the Company. Neither such inquiries nor any
other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the truth, accuracy and completeness of the Company’s representations
and warranties contained in the Transaction Documents.

 

(f)                 No General Solicitation. Each Purchaser acknowledges that
the Shares were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.

 

(g)                Rule 144. Such Purchaser understands that the Shares must be
held indefinitely unless they are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

 

(h)                General. Such Purchaser understands that the Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirement of federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Shares.

 



 

- 6 - 

 

 

 

(i)                 Independent Investment. Except as may be disclosed in any
filings with the Commission by the Purchasers under Section 13 and/or Section 16
of the Exchange Act, no Purchaser has agreed to act with any other Purchaser for
the purpose of acquiring, holding, voting or disposing of the Shares purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the Shares.

 

Article III.
OTHER AGREEMENTS OF THE PARTIES

 

Section 3.01            Transfer Restrictions.

 

(a)                The Purchasers covenant that the Shares will only be disposed
of pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of Shares
other than pursuant to an effective registration statement or to the Company, or
pursuant to Rule 144 at such time that the Company is not required to be in
compliance with Rule 144(c) and any other limitations or requirements set forth
in Rule 144, the Company may require the transferor to provide the Company with
an opinion of counsel selected by the transferor, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration under the Securities Act.

 

(b)                The Purchasers agree to the imprinting of the following
legend on any certificate evidencing any of the Shares (in addition to any
legend required by applicable state securities or “blue sky” laws):

 

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

Section 3.02            Integration. The Company shall not sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares to the Purchasers.

 

Section 3.03            Securities Laws Disclosure; Publicity. The Company
shall, at or before 5:30 p.m., New York time, on the fourth business day
following execution of this Agreement, file a Current Report on Form 8-K with
the Commission describing the terms of the transactions contemplated by the
Transaction Documents and including as exhibits to such Current Report on Form
8-K the Transaction Documents, in the form required by the Exchange Act.
Thereafter, the Company shall timely file any filings and notices required by
the Commission or applicable state law with respect to the transactions
contemplated hereby and provide copies thereof to the Purchasers upon request.

 

Section 3.04            Use of Proceeds. The Company shall use the net proceeds
from the sale of the Shares hereunder for working capital purposes.

 



 

- 7 - 

 

 

 

Section 3.05            Equal Treatment of Purchasers. No consideration shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended for the Company to treat the Purchasers as a class and shall not in
any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of the Shares or otherwise.

 

Section 3.06            Form D; Blue Sky Filings. The Company agrees to timely
file a Form D with respect to the Shares as required under Regulation D. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Shares for,
sale to the Purchasers at the Closing under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of such
actions upon request of any Purchaser.

 

Article IV.
Miscellaneous

 

Section 4.01            Fees and Expenses. Except as otherwise set forth in this
Agreement and the other Transaction Documents, each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all stamp or other similar taxes and duties levied in connection with
issuance of the Shares pursuant hereto.

 

Section 4.02            Specific Enforcement, Consent to Jurisdiction.

 

(a)                The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to seek an injunction or injunctions to
prevent or cure breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.

 

(b)                Each of the Company and the Purchasers (i) hereby irrevocably
submits to the jurisdiction of the United States District Court sitting in the
Southern District of New York and the courts of the State of New York located in
New York County for the purposes of any suit, action or proceeding arising out
of or relating to this Agreement or any of the other Transaction Documents or
the transactions contemplated hereby or thereby and (ii) hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchasers consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 4.02 shall affect or limit any right to serve process in any other
manner permitted by law.

 

Section 4.03                        Entire Agreement; Amendment. This Agreement
(including all exhibits and schedules hereto) and the Transaction Documents
contain the entire understanding and agreement of the parties with respect to
the matters covered hereby and, except as specifically set forth herein or in
the Transaction Documents, neither the Company nor any of the Purchasers makes
any representations, warranty, covenant or undertaking with respect to such
matters and they supersede all prior understandings and agreements with respect
to said subject matter, all of which are merged herein. No provision of this
Agreement may be waived or amended other than by a written instrument signed by
the Company and the Purchasers holding a majority of the Shares then outstanding
and held by Purchasers.

 


 

- 8 - 

 

 



 

Section 4.04                        Notices. Any notice, demand, request, waiver
or other communication required or permitted to be given hereunder shall be in
writing and shall be effective (a) upon hand delivery by telex (with correct
answer back received), telecopy, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

(a)                If to the Company:

 

AquaMed Technologies, Inc.

2150 Cabot Boulevard, West 
Suite B 
Langhorne, PA 19067

Attention: Chief Executive Officer

Fax No.: ([ ]) [ ]

 

(b)                If to any Purchaser at the address of such Purchaser set
forth on the signature pages hereto.

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 4.05                        Waivers. No waiver by either party of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provisions, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right accruing to it thereafter.

 

Section 4.06                        Headings. The article, section and
subsection headings in this Agreement are for convenience only and shall not
constitute a part of this Agreement for any other purpose and shall not be
deemed to limit or affect any of the provisions hereof.

 

Section 4.07                        Successors and Assigns; Restrictions on
Transfer. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers.

 

Section 4.08                        No Third Party Beneficiaries. This Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.

 

Section 4.09                        Governing Law. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted. Each party hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all rights to a trial by jury in any legal proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby.

 



 

- 9 - 

 

 

 

Section 4.10                        Survival. The representations and warranties
of the Company and the Purchasers shall survive the execution and delivery
hereof and the Closing hereunder for the applicable statute of limitations
period.

 

Section 4.11                        Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and, all of which taken together shall constitute one and the
same Agreement and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
were the original thereof.

 

Section 4.12                        Severability. The provisions of this
Agreement and the other Transaction Documents are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of the provisions contained in this Agreement or the
other Transaction Documents shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement or the other Transaction Documents and such provision shall be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of such provision, had never been contained herein, so that such
provisions would be valid, legal and enforceable to the maximum extent possible.

 

Section 4.13                        Further Assurances. From and after the date
of this Agreement, upon the request of any Purchaser or the Company, each of the
Company and the Purchasers shall execute and deliver such instrument, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate fully the intent and purposes of this Agreement and
the other Transaction Documents.

 

Section 4.14                        Like Treatment of Purchasers. No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration is also offered to all of the Purchasers then
holding Shares. Further, the Company shall not make any payments or issue any
securities to the Purchasers in amounts which are disproportionate to the
respective numbers of outstanding Shares held by any Purchasers at any
applicable time. For clarification purposes, this provision constitutes a
separate right granted to each Purchaser by the Company and negotiated
separately by each Purchaser, and is intended for the Company to treat the
Purchasers as a class and shall not in any way be construed as the Purchasers
acting in concert or as a group with respect to the purchase, disposition or
voting of the Shares or otherwise.

 

[SIGNATURE PAGES FOLLOWS]

 

 

- 10 - 

 

 

 

Company Signature Page

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized signatory as of the date first above written.

 







  AQUAMED TECHNOLOGIES, INC.           By:     Name: David Johnson   Title:
Chief Executive Officer

 

 



 



 

 

 

 

Purchaser Signature Page

 

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the Stock
Purchase Agreement dated as of September 10, 2019 (the “Purchase Agreement”) by
and among AquaMed Technologies, Inc. and the Purchasers (as defined therein), as
to the number of shares of Common Stock set forth below, and authorizes this
signature page to be attached to the Purchase Agreement or counterparts thereof.

 













  Name of Purchaser:       By:     Name:    Title:

 



  Address:  

 

           





 

  Telephone No.:           Facsimile No.:           Email Address:          
Number of Shares:  

 



  Aggregate Purchase Price: $  

 



  Tax ID No.  

 



 

Delivery Instructions (if different than above):

 



c/o:    

 

Address:    

 

     

 

Telephone No.:           Facsimile No. :    

 

Other Special Instructions:    



 



 

